DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 18-36 were previously pending and subject to a final office action mailed 04/16/2020. Claims 29 were amended; claim 35 was cancelled, and claim 37-41 were added in a reply filed 10/16/2020. Therefore claims 18-34 and 36-41 are currently pending and subject to the Allowability office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 13-26, filed 10/16/2020, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 18-36 has been withdrawn. 
Applicant’s arguments, see remarks p. 13, filed 10/16/2020, with respect to 112f interpretation have been fully considered and acknowledged. The 112f interpretation of claim 29 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of independent claims. 
The closest non-applied art includes Felt (US 2011/0099040). Felt is directed towards a mobile taxi dispatch system wherein a request for transportation for a taxi is received and a vehicle is selected to fulfill the request. Felt fails to disclose the independent claims’ limitations. 
The closest non-applied art includes Abuodeh (US 2015/0223024). Abuodeh is directed towards matching a service requestor with a service provider based on their physical proximity to each other. Abuodeh fails to disclose the independent claims’ limitations.
The closest non-applied art includes Pavlov (US 2008/0114629). Pavlov is directed towards matching a first transport requestor, a second transport requestor with a transportation provider. Pavlov fails to disclose the independent claims’ limitations.
The closest non-applied art includes Amin (US 2014/0129951). Amin is directed towards a transport user selecting one of the plurality of service options. Amin fails to disclose the independent claims’ limitations.
The closest non-applied art includes Mashinsky (US 2006/0059023). Mashinsky is directed towards providing transportation services to users. Mashinsky fails to disclose the independent claims’ limitations.
The closest non-applied art includes Glaschenko, “Multi-Agent Real Time Scheduling System for Taxi companies” published on 10-15 May, 2009 by the 8th. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628